Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification (MPEP 608.01, ¶6.31).

Claim Objections
Applicant’s amendments fix the identified typo, and thus the objection is withdrawn.

Claim Rejections - 35 USC § 112
Applicant corrected the identified typo regarding the antecedent basis, and thus the related rejections are withdrawn.

Claim Rejections - 35 USC § 101
Applicant’s amendments sufficiently integrate the abstract idea into a practical application, and thus the related 101 rejections are withdrawn.

	Claim Rejections - 35 USC § 102
Applicant’s amendments sufficiently overcome the 102(a) rejections, and thus the rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Goto (US20190126942A1).
Regarding claim 1, Meijburg teaches;
A method for controlling an emergency stop of an autonomous vehicle (taught as techniques for responding in an emergency, abstract), the method comprising: 
receiving, by a server, information about an emergency vehicle from the autonomous vehicle (taught as an autonomous vehicle detecting an emergency vehicle and whether it is operating in an emergency mode, paragraph 0044, which sends information to a server, paragraph 0119); 
obtaining, by the server, situation information from the emergency vehicle (taught as the server receiving trajectory of the emergency vehicle, paragraph 0121); and 
determining, by the server, whether to perform the emergency stop of the autonomous vehicle based on the obtained situation information (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over, stopping, or continuing to drive, paragraph 0209, and further authorization to perform in an emergency operation may occur from a server, paragraph 0170),  
wherein the determination of whether to perform the emergency stop of the autonomous vehicle includes: 
transmitting an emergency stop mode activation signal to the autonomous vehicle when the situation information indicates an emergency situation (taught as, when it is determined that an emergency vehicle is operating in an emergency mode, vehicles are to give way to the emergency vehicle, paragraph 0045, including operations such as pulling over or stopping, paragraph 0205, using identified types of emergency, paragraph 0170). However, Meijburg does not explicitly teach;
transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation.  
Goto teaches; transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general [the examiner is interpreting a general situation to be a non-emergency situation, where emergency vehicle lights are not engaged] situation (taught as, once approved by a driver, performing an autonomous stop on the road shoulder, paragraph 0131)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an approval check as taught by Goto in the system taught by Meijburg in order to improve user satisfaction. Such a system allows for a user to have more discretion as to what is the reasonable course of action in response to emergency vehicles.

Regarding claim 3, Meijburg as modified by Goto teaches;
The method of claim 1 (see claim 1 rejection). Meijburg further teaches; wherein the determination of whether to perform the emergency stop of the autonomous vehicle further includes: 
performing, by the autonomous vehicle that has received the emergency stop mode activation signal, a stop at a specified stop location (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over or stopping, paragraph 0209, to a safe location, paragraph 0259).  

Regarding claim 6, Meijburg teaches;
The method of claim 1 (see claim 1 rejection), wherein the information about the emergency vehicle includes at least one of a type of the emergency vehicle or image data obtained by capturing an image of the emergency vehicle (taught as using cameras to obtain information about the environment, paragraph 0095, which is used to collect data relating to the type of emergency vehicle and its mode, paragraph 0133, or with object recognition, paragraph 0183).  

Regarding claim 7, Meijburg teaches;
The method of claim 1 (see claim 1 rejection), wherein the receiving of the information about the emergency vehicle from the autonomous vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) as modified by Goto (US20190126942A1), and further in view of Iagnemma (US20180113457A1).
Regarding claim 4, Meijburg as modified by Goto teaches;
The method of claim 3 (see claim 3 rejection). However, Meijburg does not explicitly teach; wherein the performing, by the autonomous vehicle, of the stop at the specified stop location includes: 
continuing, by the autonomous vehicle, traveling to a destination when the specified stop location is not found.  
Iagnemma teaches; wherein the performing, by the autonomous vehicle, of the stop at the specified stop location includes: continuing, by the autonomous vehicle, traveling to a destination when the specified stop location is not found (taught as determining when an autonomous vehicle cannot perform s reasonable stop, paragraph 0143, expand a goal region for a newer destination to be reached, see Fig 14).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a failsafe as taught by Iagnemma in the system taught by Meijburg in order to improve autonomous action. In situations where a specified stop location is unavailable, one still needs a procedure to follow, and Iagnemma allows further space to be examined for alternate stop locations.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) as modified by Goto (US20190126942A1), and further in view of Fu (CN105938657A).
Regarding claim 8, Meijburg as modified by Goto teaches;
The method of claim 1 (see claim 1 rejection). Meijburg further teaches; wherein the receiving of the information about the emergency vehicle from the autonomous vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133). However, Meijburg does not explicitly teach; 
recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle.  
Fu teaches; recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle (taught as recognizing special commands, such as those given by police to a vehicle, and enacting them if the identity matches the police [authority figure], paragraph 0044).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous voice recognition as taught by Fu in the system taught by Meijburg in order to obey the law. Such vocal recognition allows even a fully autonomous vehicle to recognize and obey law enforcement requesting special instructions.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Othmer (US20140078304A1) and Goto (US20190126942A1).
Regarding claim 9, Meijburg teaches;
A method for controlling an emergency stop of an autonomous vehicle (taught as techniques for responding in an emergency, abstract), the method comprising: 
receiving situation information and identification information of the autonomous vehicle (taught as extracting license plate numbers or other coded information to determine the type of emergency vehicle and situation, paragraph 0183); and 
determining whether to perform the emergency stop of the autonomous vehicle based on the received situation information (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, which includes options like pulling over, stopping, or continuing to drive, paragraph 0209, and further authorization to perform an emergency operation may occur from a server, paragraph 0170)
wherein the determination of whether to perform the emergency stop of the autonomous vehicle includes: transmitting an emergency stop mode activation signal to the autonomous vehicle when the situation information indicates an emergency situation (taught as, when it is determined that an emergency vehicle is operating in an emergency mode, vehicles are to give way to the emergency vehicle, paragraph 0045, including operations such as pulling over or stopping, paragraph 0205, using identified types of emergency, paragraph 0170). However, Meijburg does not explicitly teach;
receiving situation information and identification information of the autonomous vehicle from an emergency vehicle, and transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation.  
Othmer teaches; receiving situation information and identification information of the autonomous vehicle from an emergency vehicle (taught as using image data captured by a vehicle to identify a license plate and sending the data to a server, paragraph 0076; while not explicitly an emergency vehicle, such a method/system of sending image/video information to a server can apply to any vehicle).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send identified observation data to a server as taught by Othmer in the system taught by Meijburg in order to better store data.
However, Othmer does not teach; transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation.
Goto teaches; transmitting the emergency stop mode activation signal to the autonomous vehicle under agreement of an occupant in the autonomous vehicle when the situation information indicates a general situation [the examiner is interpreting a general situation to be a non-emergency situation, where emergency vehicle lights are not engaged] situation (taught as, once approved by a driver, performing an autonomous stop on the road shoulder, paragraph 0131).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an approval check as taught by Goto in the system taught by Meijburg in order to improve user satisfaction. Such a system allows for a user to have more discretion as to what is the reasonable course of action in response to emergency vehicles.

Regarding claim 12, Meijburg as modified by Othmer and Goto teaches;
The method of claim 9 (see claim 9 rejection). However, Meijburg does not explicitly teach; wherein the identification information of the autonomous vehicle includes at least one of a number of the autonomous vehicle or a unique number of the autonomous vehicle.
Othmer teaches; wherein the identification information of the autonomous vehicle includes at least one of a number of the autonomous vehicle or a unique number of the autonomous vehicle (taught as using image data captured by a vehicle to identify a license plate and sending the data to a server, paragraph 0076).  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) and further in view of Colella (US20170364069A1).
Regarding claim 13, Meijburg teaches;
 A method for controlling an emergency stop of an autonomous vehicle, the method comprising: 
recognizing, by the autonomous vehicle, a surrounding emergency vehicle (taught as an autonomous vehicle detecting an emergency vehicle and whether it is operating in an emergency mode, paragraph 0044); 
requesting, by the autonomous vehicle, approval for the emergency stop to a server (taught as the autonomous vehicle receiving instructions to operate the autonomous vehicle, paragraph 0205, with further authorization/response from a request to perform in an emergency operation may occur from a server, paragraph 0170); and 
determining, by the autonomous vehicle, whether to perform the emergency stop based on an approval result from the server (taught as the autonomous vehicle planning module to determine an emergency operation to perform based on a request/response from a server, paragraph 0170),
wherein the determination of whether to perform the emergency stop based on the approval result from the server includes: performing, by the autonomous vehicle, the emergency stop at a specified stop location when the approval is obtained from the server (taught as identifying a safe location, paragraph 0259, received from a server, paragraph 0267, and transmitted to the vehicle as a trajectory, paragraph 0270). However, Meijburg does not explicitly teach;
continuing, by the autonomous vehicle, traveling to a destination when the approval is not obtained from the server. 
Colella teaches; continuing, by the autonomous vehicle, traveling to a destination when the approval is not obtained from the server (taught as authorizing a vehicle to perform certain actions, such as emergency mode or stop and wait, where not authorizing to engage in emergency mode causes the vehicle to continue to travel the previous route, paragraph 0053).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate authorization for maneuvers as taught by Colella in the system taught by Meijburg in order to improve response to emergencies. Colella teaches that a server may have more information regarding the scenario, such as weather, road conditions, and traffic, paragraph 0030, which would be relevant to what an autonomous vehicle should perform.
 
Regarding claim 14, Meijburg as modified by Colella teaches;
The method of claim 13 (see claim 13 rejection). Meijburg further teaches; wherein the recognizing of the surrounding emergency vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on [based on the specification, such as paragraph 0090, where the list is identified with “…and the like”, the examiner is interpreting this list of features to be “at least one of”, and not requiring every feature to be recognized to recognize an emergency vehicle] a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133).  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) as modified by Colella (US20170364069A1), and further in view of Fu (CN105938657A).
Regarding claim 15, Meijburg as modified by Colella teaches;
The method of claim 13 (see claim 13 rejection), wherein the recognizing of the surrounding emergency vehicle includes: 
recognizing, by the autonomous vehicle, the emergency vehicle based on a color, a warning lamp (taught as detecting flashing lamps, paragraph 0134), a text, an emblem, and a siren (taught as detecting a siren, paragraph 0133). However, Meijburg does not explicitly teach; and recognizing a stop request based on a stop instructing voice from the emergency vehicle.  
Fu teaches; recognizing, by the autonomous vehicle, a stop request based on a stop instructing voice from the emergency vehicle (taught as recognizing special commands, such as those given by police to a vehicle, and enacting them if the identity matches the police [authority figure], paragraph 0044).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate autonomous voice recognit9ion as taught by Fu in the system taught by Meijburg in order to obey the law. Such vocal recognition allows even a fully autonomous vehicle to recognize and obey law enforcement requesting special instructions.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Meijburg (US20200276973A1) as modified by Colella (US20170364069A1) and further in view of Nakatsuka (US20190070957A1).
Regarding claim 17, Meijburg teaches;
The method of claim 13 (see claim 13 rejection). Meijburg further teaches; wherein the performing of the emergency stop at the specified stop location includes: 
displaying information indicating the emergency stop (taught as receiving a list of safe locations, paragraph 0271, and generating a trajectory with graphical representation to the location, paragraph 0272); and
turning on a door open permission button (taught as unlocking the doors after stopping in response to authenticating emergency personnel/message, paragraph 0172).  
However, does not teach; flickering an emergency light.
Nakatsuka teaches; flickering an emergency light (taught as, once an emergency stop control is performed, instructing the hazard lamp to be turned on, paragraph 0081).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the hazard lamps as taught by Nakatsuka in the system taught by in order to improve inter vehicle communication. As taught by Nakatsuka, operating in this way informs surrounding vehicles that the host/subject vehicle will stop (paragraph 0108).

Allowable Subject Matter
Claims 5, 11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is directed to a response to an emergency signal activation. While interior image data collection and destination information is known, transmitting the information in response to not agreeing to stop/yield to an emergency vehicle in a non-emergency mode is not known. Furthermore, such a modification to existing systems would not be obvious to one of ordinary skill in the art, as transmitting such data is normally performed in conjunction to an emergency (such as medical emergency of an occupant, such as in Colella).Therefore, claim 5 is considered allowable. Similarly, claims 11 and 18 are also considered allowable. 

Response to Arguments
Applicant’s amendments and arguments (pages 7-14 of the remarks) sufficiently overcome the previous 101 rejections. Thus, the 101 rejections are withdrawn.
Applicant argues on pages 14-15 of the remarks that the amendments to independent claims overcome the 102 rejections over Meijburg. The examiner agrees, and withdraws the rejections. However, new 103 rejections are presented above.
Applicant argues on pages 15-18 that the prior art does not teach determining, by the server, whether to perform the emergency stop. The examiner respectfully disagrees. Meijburg does teach the use of a server providing instruction to the autonomous vehicle in multiple instances, such as paragraph 0068, 0119, and 0199, which indicate the server/data platform performing communications and computations of the situation, and as argued in the rejection, includes emergency operations to be performed by the autonomous vehicle to be retrieved from the database [cloud], paragraph 0170. One of ordinary skill in the art would recognize this usage in further embodiments of the invention, such as described in paragraph 0205 (receiving from an emergency vehicle), to serve as an intermediary. Thus, Meijburg sufficiently teaches the instruction of an autonomous vehicle, by a server, to execute an emergency action as claimed. Thus, the rejection is sustained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
For further identification of color, makes and models of vehicles; US20160112461A1
For further identification of text on a vehicle; US20190291728A1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GABRIEL ANFINRUD/Examiner, Art Unit 3662             
                                                                                                                                                                                           /MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662